Citation Nr: 1141566	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The Veteran had active service from June 1959 to May 1961.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which found that new and material evidence had not been received to reopen the previously denied claim of service connection for hypertension.  The Veteran appealed the above decision.  

A Travel Board hearing in front of the undersigned Veterans Law Judge was held in September 2009.  A transcript of the hearing has been associated with the claim file.

In December 2009, the Board reopened the claim of service connection for hypertension and remanded the claim for further development, to include a VA examination.  

In November 2010, the Board once again remanded this matter for further development.  The requested development has been accomplished insofar as possible and the matter is now ready for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his current hypertension is of service origin.  



CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.


Service Connection

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

A review of the Veteran's service treatment records (STRs) demonstrates that in January 1960, he was seen with complaints of sharp pain in his frontal area.  A blood pressure reading taken at that time was 152/80.  The examiner rendered a diagnosis of moderate hypertension, 152/82.  

At the time of the Veteran's March 1961 service separation examination, a blood pressure reading of 138/80 was recorded.  On his March 1961 service separation report of medical history, the Veteran checked the "no" box when asked if he had or had ever had high or low blood pressure.  

In a July 1988 letter, the Veteran's private physician, W. Smith, M.D., indicated that the Veteran entered his practice in July 1979, and was under treatment for hypertension at that time.  His control was inadequate and after several checks he was started on medication.  This had resulted in good blood pressure control.  

VA treatment records associated with the claims folder reveal that the Veteran was found to be a candidate for a possible hypertension study in February 1988.  The Veteran was reported to have a history of hypertension for approximately 30 years at that time.  VA treatment records associated with the claims folder subsequent to that time continue to reveal diagnoses and treatment for hypertension.  

At the time of his 2009 Travel Board hearing, the Veteran testified that he had no problems with hypertension prior to service.  He stated that approximately seven or eight months after he entered service he began having headaches.  The Veteran reported that he went for treatment and was told that he had moderate high blood pressure but was never given any treatment for it.  He indicated that they said it would probably go away.  The Veteran testified that he was told he had hypertension but was not treated for it.  He noted that he first received treatment for his hypertension in 1963 or 1964.  He reported that he was given medication but that the doctor's records were not available as he was deceased.  

In December 2009, following the reopening of the previously denied claim of service connection for hypertension, the Board remanded the matter for additional development.  The Veteran was to be afforded a VA examination to determine the etiology of his currently diagnosed hypertension.  The examiner was to provide an opinion as to whether there was a 50 percent or better probability that the Veteran's hypertension was etiologically related to his military service.  The supporting rationale for all opinions expressed was to be provided.

The requested VA examination was performed in January 2010.  Following examination, a diagnosis of essential hypertension, presently on medication, was rendered.  The examiner indicated the Veteran did not have elevated blood pressure readings or hypertension when in service and opined that his present diagnosis of hypertension was not related to any event in service.  

The Board again remanded this matter in November 2010.  It noted that at the time of the prior remand, it was observed that service treatment records showed an impression of moderate hypertension in January 1960, with a blood pressure reading of 152/80.  The Board further observed that in conjunction with the prior remand, the Veteran had been afforded a VA examination in January 2010.  The Board observed that while the examiner noted in the examination report that the claims file had been reviewed in detail; she stated that the appellant did not have a diagnosis of hypertension in service.  However, as noted above, STRs did show an impression of moderate hypertension in January 1960.

In the November 2010 remand, the Board asked that the examiner who conducted the January 2010 examination to provide a supplemental opinion as to the significance, if any, of the STR which showed the impression of moderate hypertension, to the current diagnosis of hypertension.  The examiner was requested to specifically address whether the currently diagnosed hypertension was related to the impression in service of moderate hypertension in January 1960.  The examiner was also requested to provide an opinion as to whether there was a 50 percent or better probability that the Veteran's hypertension was etiologically related to his military service, including the moderate hypertension noted in service.  Complete rationale for any opinion rendered was to be provided. 

In a December 2010 addendum, the examiner indicated that the claims folder was reviewed in detail.  She stated that that the Veteran's present hypertension was at least as likely as not related to the moderate hypertension he had in service.  

In a January 2011 addendum, the examiner again stated that the Veteran's current hypertension was at least as likely as not related to the moderate hypertension the Veteran had in service.  She again noted that the claims folder was reviewed in detail and stated her opinion remained unchanged.  

In February 2011, the AMC requested that the examiner provide a diagnosis and complete rationale for her opinion.  

In June 2011, the VA examiner again indicated that the claims file was reviewed in detail.  She noted that in service, the Veteran had one reading of elevated blood pressure, with systolic reaching 140, with no follow up blood pressure readings for that.  She reported that all of the other blood pressure readings were in the normal range.  She stated that the Veteran had essential hypertension and was currently being treated with medication.  

The examiner then noted that based upon reading in service she was unable to say the Veteran's essential hypertension was related to the elevated reading of his blood pressure in service, as three serial readings were needed to diagnose the Veteran as being hypertensive, so she was unable to say, without resort to speculation, if his present essential hypertension was related to the elevated single reading of elevated blood pressure in service.  

The Board notes that for a veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for hypertension, it cannot be stated that the preponderance of the evidence is against the claim.

The Veteran was noted to have had an elevated blood pressure reading, with a diagnosis of moderate hypertension being rendered, in January 1960.  The Veteran has testified as to having received treatment for his hypertension, to include treatment with medication, beginning in 1963 or 1964.  The Board has no reason to doubt the testimony of the Veteran.  The Board also notes that in a February 1988 treatment record, it was indicated that the Veteran had had hypertension for approximately thirty years.  The Board further observes that the Veteran's private physician, Dr. Smith, indicated that the Veteran was being treated for hypertension in July 1979, the first time that he treated the Veteran.  

The Board also notes that while the VA examiner has provided several different opinions as to the etiology of the Veteran's current hypertension, she, on at least on two separate occasions after a review of the claims folder, opined that it was at least as likely as not that the Veteran's current hypertension was related to his period of service.  

Given the foregoing, the evidence is at least in equipoise as to whether the Veteran's current hypertension is related to his period of service.  In such a case, reasonable doubt must be resolved in favor of the Veteran.  Thus, service connection is warranted for hypertension.


ORDER

Service connection for hypertension is granted.  




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


